Citation Nr: 1011097	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  00-22 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than June 5, 2000, 
for the grant of a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active military service from April 1970 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
wherein the RO granted an increased evaluation of 70 percent 
for PTSD and entitlement to a TDIU.  In addition, entitlement 
to educational assistance benefits under 38 U.S.C.A., Chapter 
35, was established.

This matter was previously before the Board in November 2002, 
at which time it was remanded to the RO for additional 
development.  The case returned to the Board, and in March 
2004 the Board issued a decision in pertinent part denying 
TDIU prior to June 5, 2000.  The Veteran appealed the Board 
decision, and the United States Court of Appeals for Veterans 
Claims (Court) in February 2007 issued a decision upholding 
that portion of the March 2004 Board decision which denied an 
earlier effective date for the 70 percent evaluation for 
PTSD, and vacating and remanding that portion of the Board 
decision which denied the TDIU issue.  The case returned to 
the Board, and the Board again addressed the issue in a 
January 2008 decision.  The Veteran again appealed the Board 
decision, and the Secretary and the appellant agreed to a 
Joint Motion for Remand approved by the Court in a March 2009 
Order, vacating the Board's January 2008 decision, and 
remanding the case again to the Board for readjudication 
consistent with that Joint Motion.  The basis for that Joint 
Motion is addressed in section III of the Reasons and Bases 
portion of this decision, below.  


FINDINGS OF FACT

For the period prior to June 5, 2000, or for any interval in 
the claim or appeal period prior to that date, the 
evidentiary record does not present such an exceptional or 
unusual posttraumatic stress disorder (PTSD) disability 
picture as to result in conditions such as marked 
interference with employment or prolonged periods of 
hospitalization, so as to precluded obtaining or maintaining 
substantially gainful employment and to render inapplicable 
regular schedular standards, as to warrant referral of the 
case to the Director, Compensation and Pension Service, for 
consideration of a rating outside the Schedule for Rating 
Disabilities.  


CONCLUSION OF LAW

Referral of the claim for TDIU, on an extraschedular basis, 
for the period prior to June 5, 2000, is not warranted.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.16(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

As noted in the Introduction, above, this case comes before 
the Board upon remand by the Court on February 27, 2007, and 
a Joint Motion approved by the Court in March 2009.  However, 
the Court's remand was for the limited purpose of the Board's 
merits-based readjudication of the claim for an effective 
date earlier than June 5, 2000, for the grant of TDIU.  The 
Court in its February 27, 2007, Memorandum Decision did not 
set aside any portion of the Board's March 2004 decision 
other than that merits-based determination, and the Joint 
Motion in March 2009 did not overturn that prior Memorandum 
Decision.  Accordingly, the Board's VCAA analysis in that 
March 2004 decision, including as to the issue of entitlement 
to an earlier effective date for TDIU, is preserved, and the 
Board will accordingly not re-address that VCAA analysis 
here.  As the Board explains in section III of the Reasons 
and Bases portion of this decision, below, instructions in 
the Joint Motion to address issues pertaining to an earlier 
effective date for an increased rating for PTSD are now 
precluded by the February 27, 2007, Memorandum Decision.  

II.  Claim for TDIU

A.  Relevant Procedural History Pertaining to Service 
Connection
and Ratings Assigned for PTSD, Underlying the TDIU Claim

According to the historical record, the Veteran filed a claim 
for service connection for PTSD in November 1989, which the 
RO denied by rating decision dated in April 1991. That 
determination was not appealed, and became final. He again 
filed to open a claim for PTSD in April 1994, and indicated 
that he had received counseling for PTSD at the Vet Center. 
That claim was denied in a letter from the RO to the veteran 
dated in August 1994. In December 1994 the RO received a 
request from the veteran to open a claim for service 
connection for PTSD. He indicated that he would provide 
further documentation in the near future.

Service connection for PTSD was granted by rating decision 
dated in July 1995. A 30 percent disability evaluation was 
assigned effective from April 18, 1994, the date of receipt 
of his claim.  At the time of the award of the 30 percent 
rating for PTSD, the Veteran was service connected for a scar 
of the right scrotum, with a zero percent evaluation.  Thus, 
his combined evaluation for service-connected disabilities 
was 30 percent.

In August 1997 the Veteran claimed that his service-connected 
PTSD had worsened in severity and warranted a higher rating. 

By rating decision dated in March 1998, the veteran's 
evaluation for PTSD was increased to 50 percent effective 
from August 12, 1997, the date of the claim for an increased 
evaluation.  With that increase in his evaluation, the 
Veteran's combined evaluation for service-connected 
disabilities was also 50 percent.

In October 1998 the Veteran filed a claim for an increased 
evaluation for PTSD, and for TDIU.  

From July 1999 to September 1999, the Veteran received 
inpatient treatment for PTSD in a VA facility.  In November 
1999, a temporary total (100 percent) evaluation was assigned 
for the period July 14, 1999, to October 1, 1999, because of 
inpatient hospitalization lasting over 21 days.

By a June 2000 decision, the RO granted an increased 
evaluation for PTSD from 50 to 70 percent disabling effective 
June 5, 2000, the date of a VA examination for compensation 
purposes.  In that decision the RO also granted TDIU, 
effective from June 5, 2000.  

B.  Applicable Law, Facts, and Analysis

A TDIU rating may be assigned where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disabilities, provided that if there is 
only one such disability it must be ratable at 60 percent or 
more, and if there are two or more disabilities at least one 
disability must be ratable at 40 percent or more and the 
combined rating must be at least 70 percent or more.  38 
C.F.R. § 4.16(a).  The Veteran's age is not for consideration 
in making the determination.  38 C.F.R. § 4.19 (2009).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Advancing age, any impairment caused by conditions 
that are not service connected, and prior unemployability 
status must be disregarded when determining whether a veteran 
currently is unemployable.  38 C.F.R. § 4.16(a).

Marginal employment is not considered to be substantially 
gainful employment. The Court has indicated that, in essence, 
the unemployability question, that is, the veteran's ability 
or inability to engage in substantial gainful activity, has 
to be looked at in a practical manner, and that the thrust is 
whether a particular job is realistically within the 
capabilities, both physical and mental, of the appellant.  
See Moore v. Derwinski, 1 Vet. App. 83 (1991).  Marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts-found basis 
(including but not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a).

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that the veteran actually works and without regard to the 
veteran's earned annual 
income . . . ."  Other factors to be considered in 
determining whether a veteran is unemployable are his level 
of education, his employment history, and his vocational 
attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 
(1992).

To establish a total disability rating based on individual 
unemployability on the regular basis, there must be an 
impairment so severe that it is impossible for the average 
person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340.  In reaching such a determination, the 
central inquiry is whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

In exceptional circumstances, even where the veteran does not 
meet the schedular percentage requirements under 38 C.F.R. 
§ 4.16(a), TDIU may still be assigned on an extraschedular 
basis, upon a showing that the veteran is unable to obtain or 
retain substantially gainful employment due to service-
connected disabilities. 38 C.F.R. §§ 3.321(b)(1), 4.16(b).  
However, where the such an exceptional case is indicated, the 
case is to be referred to the Director of the VA Compensation 
and Pension Service for extraschedular consideration.  Id.  

Under 38 C.F.R. § 3.321, an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in such 
cases, for individual disabilities, is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996) (Board may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own).

Physicians often apply a measurement known as the Global 
Assessment of Functioning (GAF) in assessing a patient.  The 
GAF score assigned thereon reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health - illness."  Richard v. Brown, 9 
Vet. App. 266, 267, quoting the American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV) p. 32.  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

GAF scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech at times 
illogical, obscure, or irrelevant), or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up young children, is defiant at home, and 
is failing at school).  Scores ranging from 21 to 30 reflect 
behavior considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation), or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  Scores ranging from 11 to 20 reflect 
some danger of hurting self or others (e.g., suicide attempts 
without clear expectation of death; frequently violent; manic 
excitement), or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces), or gross impairment in 
communication (e.g., largely incoherent or mute).  Scores 
ranging from 1 to 10 reflect persistent danger of severely 
hurting self or others (e.g., recurrent violence), or 
persistent inability to maintain minimal personal hygiene, or 
serious suicidal act with clear expectation of death.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability which may reasonably be observed by laypersons.  
See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 
1372, 1376 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 
14, 2009) ("in some cases, lay evidence will be competent 
and credible evidence of etiology").

In October 1997 a VA compensation examination for PTSD was 
conducted.  In recording the Veteran's medical history, the 
examiner noted that the veteran had held numerous jobs over 
the years including that of salesman, plumber, carpenter, and 
pawn shop attendant. He had also worked with a newspaper and 
was thinking about starting a church, as he was a trained 
minister.  On mental status examination, he was well groomed 
and appropriately dressed, and had good eye contact.  His 
speech was fluent and his language was intact.  His mood and 
affect were mildly dysphoric and tearful, and he became very 
upset when he talked about Vietnam.  His thought process was 
goal directed and logical. He had no suicidal or homicidal 
ideations.  The diagnostic impression was PTSD chronic, 
moderate.  His score on the Global Assessment of Functioning 
(GAF) scale was 50/50.

In a November 1997 letter by a social worker at the Vet 
Center, it was noted that the Veteran had been in treatment 
at the Vet Center for several years.  He had been seen for 
problems with sleep, irritability, distrust of others, 
intrusive thoughts, nightmares, and depression.  In addition, 
he had exhibited other symptoms such as social isolation, 
hypervigilance, and difficulty concentrating.  The social 
worker indicated that, because of the severity of traumas 
that the veteran had experienced, and his continuing 
psychological and emotional problems, he had significant 
occupational and social impairment, with deficiencies in 
several areas of his life including work, family 
relationships, and interpersonal relationships.

In his October 1998 claim for TDIU, the Veteran reported, "I 
cannot work.  I help people move refrigerators [and] odd jobs 
and that is all I am able to do."  He also indicated in the 
application that he had last worked full time in 1985.

At an October 1998 VA psychiatric treatment evaluation, the 
Veteran reported last working in 1985 in sales, and said he 
was currently doing odd jobs and being supported on 
disability benefits and income from his wife working.  He 
alleged having 28 jobs in 28 years.  He reported being active 
in his church and having strong family and religious support.  
He alleged that he had been depressed for 28 years, and said 
he had previously put a shotgun to his head in front of his 
family, but only stopped because he heard a message from God.  

At a January 1999 VA treatment the Veteran reported continued 
problems with PTSD, including only sleeping three to four 
hours per night, not being able to fall asleep, waking after 
two-and-a-half hours and thereupon having to then survey the 
house, and then going back to sleep.  The examiner diagnosed 
PTSD, and also insomnia.  

In March 1999 the Veteran underwent VA compensation 
examination for PTSD.  At the examination, he reported that 
he had a Bachelors Degree in sociology, but had not worked 
for the past ten years.  He stated that before that he had 
worked as an insurance agent.  He said the reason for his 
inability to fulfill an occupation was that he had started to 
manifest PTSD symptoms in a more serious manner.  In 
commenting on the Veteran's occupational impairment, the 
examiner opined that his asthma and obesity were more 
contributing factors to his working disability than his PTSD.  
As an example, the examiner noted that the Veteran had 
dropped a medicine vial to the floor and had a great deal of 
difficulty bending down to pick it up and, while doing so, he 
revealed the so-called Pickwickian type of breathing.  The 
examiner commented that the Veteran had a greatly limited 
ability to do physical activity because of his asthma and 
obesity; and that those were the contributory non-service-
connected components to his inability to work.  The 
diagnostic impression was PTSD, moderate, chronic.  It was 
noted that the Veteran's GAF score was evaluated as limited, 
not so much because of the PTSD but because of the 
contributions from his physical limitations.  His GAF score 
was estimated between 45 and 50.

Also in March 1999, the Veteran also underwent a VA general 
medical examination. The examiner discussed that it would be 
his opinion that the gross obesity would not in itself 
prevent some types of employment.  In addition, he was noted 
to have chronic epididymitis, which, although limiting, would 
not totally prevent some type of employment, particularly 
sedentary work.

In early July 1999, prior to VA hospitalization (as detailed 
below), the Veteran reported doing better with prescribed 
medication, being less tense, and sleeping better, with 
nightmares improved, though he reported still having "weird 
dreams" which he did not remember.  The examiner noted 
moderate stressors related to the Veteran's illness, and to 
his inability to work and do what he needs to for his family.  

The Veteran underwent inpatient mental health treatment 
voluntarily in July 1999, based on his complaints of multiple 
sleep disturbances, with difficulty falling asleep and 
staying asleep, and getting only a few hours of sleep per 
night.  He then reported suffering from depression, shame, 
guilt, anger, and outbursts of anger, and reported putting a 
gun to his chin fifteen years earlier.  Psychiatric 
evaluation upon admission was essentially negative, with the 
exception of the Veteran's complaints of multiple sleep 
disturbance, flashbacks, and intrusive memories.  Physical 
conditions noted during the hospitalization included obesity, 
asthma, and a nerve blockage pinching a nerve to the left 
hip, resulting in pain with standing and walking.  

Upon medical follow-up in November 1999, the examiner noted 
that the Veteran felt he benefited from the inpatient 
program, felt he had "gained perspective and control over 
his symptoms," and felt "more in charge than he had in a 
long time."  He reported being more calm and sleeping 
better, and having only occasional nightmares, the content of 
which he could not recall.  He denied irritability and 
depression.  The examiner assigned a GAF of 60 while 
diagnosing PTSD and mild major depressive disorder.  These 
findings echo findings in July 1999 (prior to the VA 
hospitalization) and in September 1999.   

In a mental health PTSD assessment report addressing a visit 
on June 5, 2000, the Veteran was diagnosed with chronic, 
severe PTSD, based on diagnostic testing and interview 
responses.  He reported having 15 to 20 different jobs since 
returning from Vietnam, and losing jobs due to his temper and 
inability to get along with others, particularly authority 
figures.  The examiner noted that the Veteran's MMPI-2 Scale 
score was technically invalid, but the examiner nonetheless 
interpreted it conservatively as showing a significant amount 
of depression, pessimism, and helplessness, as well as being 
possibly consistent with suspiciousness and anger, 
sensitivity, guilt feelings, worry, ruminations, and tension.  
His GAF score was 40, which was also reflective of a co-
morbid severe depression.  The examiner noted that, given the 
veteran's past history regarding his ability to keep a job 
and his current level of distress and symptomatology, he had 
been, and continued to be, unemployable.

At his personal hearing before a Decision Review Officer in 
June 2000 regarding the issues of an increased rating for 
PTSD and entitlement to a TDIU, the Veteran testified that he 
was not employed, and had last worked about ten years before.  
Hearing Transcript (Tr.), p. 4.  He stated that he had left 
his employment as a result of his "anger level" and being 
constantly depressed.  He just "couldn't cope."

The Court has specifically required the Board to consider a 
VA social worker's February 2000 letter.  The Board has thus 
duly considered this particular letter.  While the social 
worker presents in the letter certain theories of unspecified 
origin regarding the nature of PTSD and its impact on mental 
functioning, he does not provide adequate bases particular to 
the Veteran's case, for his assessment: "Given the 
unpredictable nature of PTSD and its related symptoms, I feel 
[the Veteran's] chances of gainful employment are very slim, 
at best."  

The social worker did provide a laundry list of symptoms as 
alleged by the Veteran:  "[The Veteran] is currently being 
seen secondary to problems he is experiencing with anxiety, 
flashbacks, intrusive thoughts, social isolation, sleep 
disturbance, low self-esteem, hypervigilance, anger, and 
other symptoms of Post Traumatic Stress Disorder."  However, 
while the social worker noted that the Veteran "has trouble 
concentrating, and is often bothered by intrusive/unwanted 
thoughts," "is extremely restless, and has loss (sic) 
interest in activities which used to be pleasurable," the 
social worker failed to address with particularity the 
question of work capacity beyond the conclusory statement at 
the end of the letter.  The social worker also failed to 
address how the Veteran's mental health was different in 
February 2000 than it was as assessed by mental health 
professionals in July 1999, September 1999, and November 
1999, as noted above.  A medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  In addition, an examination that does 
not take into account the records of prior medical treatment 
is neither thorough nor fully informed.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  Finally, a medical opinion 
based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Here, the Board finds scant justifications presented, in the 
facts or clinical evidence as detailed within the letter, for 
the social worker's conclusion, and the Board finds no 
indication that the social worker's opinion took into 
consideration the prior clinical records - even those of the 
very recent past in late 1999 - so as to be fully informed.  
The Board accordingly affords this opinion regarding 
unemployability little weight in assessing the impact of the 
Veteran's PTSD on his employability.  

More so, the social worker's opinion regarding 
unemployability did not address unemployability as solely due 
to the veteran's service-connected disabilities, as is 
required to support a claim for TDIU.  The Veteran's well-
documented severe obesity, low back disability with pinched 
nerve, and respiratory disorder with shortness of breath, all 
significantly impact the employability of the veteran.  
Absent such a differentiation and an opinion addressing 
unemployability only due to service-connected disability, the 
social worker's opinion cannot serve adequately to support 
the claim.  38 C.F.R. § 4.16.  

In an April 1999 submission, the Veteran alleged that he had 
been unable to work for five years due to an inability to be 
around people.  This contrasts with his report in the above-
detailed October 1998 treatment evaluation that he had not 
worked since 1985.  His allegation then that he had no 
friends outside his family also contrasts with his report of 
being active in his church.  In an earlier statement also 
received in April 1999, he alleged that he was so devastated 
by his witnessing death in service as a combat medic that his 
'life was over' at that time.  He lamented in that letter 
that he had been a young minister at the age of 19 when he 
went to Vietnam, and that he then had aspirations of being a 
lawyer, but that he was no longer a minister and never became 
a lawyer due to his experiences in Vietnam.  The Veteran went 
on in the letter to argue that a debt was owed him due to his 
experiences as a combat medic.  However, the Board notes that 
this letter, like other statements submitted by the veteran, 
is clear and lucid in the organization of its thoughts and 
its presentation of ideas.  This is consistent with VA 
examiners' findings over the period in question, that the 
Veteran's cognition and thinking were intact, although with 
an impairment in mood as associated with depression or PTSD, 
and although also accompanied by anxiety, preoccupationor 
other symptoms associated with PTSD.

Viewing the evidentiary record as a whole, the Board finds 
that the preponderance of the evidence is against the 
Veteran's having been unemployable due to service-connected 
disabilities for the time period prior to the June 5, 2000, 
date for which TDIU has been granted.  Over that prior 
interval, he was only service-connected for PTSD, and for a 
noncompensable cyst scar of the scrotum.  His PTSD is the 
only compensable service-connected disability, and the Board 
concludes that referral to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration based on the veteran's PSTD is not warranted.  
See 38 C.F.R. §§ 3.321(b)(1), 4.16(b).  Symptoms of PTSD over 
that period were not found by the weight of findings and 
opinions of examiners and treating medical personnel to 
present symptoms attributed to PTSD preclusive of employment.  
Further, identified symptoms of PTSD and the Veteran's 
circumstances generally including as alleged by the Veteran 
himself in statements and testimony, are not shown to be 
outside the norm, so as to warrant granting of TDIU on an 
extraschedular basis.  The Veteran's recitation of symptoms 
attributed to his PTSD, including nightmares, flashbacks, 
preoccupation with Vietnam, exaggerated startle response, 
social isolation, sense of guilt, and sense of worthlessness, 
are not outside the norm of those symptoms generally ascribed 
to PTSD and generally associated with depression, such as the 
depression diagnosed in this case.  He has not, however, 
indicated any personal circumstances that make his condition 
of PTSD unique and thus different from the norm, so as to 
render inapplicable the regular schedular criteria.

Prolonged periods of hospitalization or severe work 
impairment due to his PTSD have also not been shown.  He was 
hospitalized on a voluntary basis for his PTSD from July to 
September of 1999, as noted above.  His psychiatric symptoms 
as evaluated by treating practitioners prior to the 
hospitalization in July 1999, and subsequent to the 
hospitalization in November 1999, were essentially the same, 
and were not found to be severely impairing or preclusive of 
employment or necessitating hospitalization, thus tending to 
indicate that the hospitalization was not necessary for 
treatment of his PTSD.  The report of that hospitalization 
also failed to indicate that the hospitalization was needed 
for his PTSD, or that any marked change in the Veteran's 
psychiatric condition occurred as a result of the 
hospitalization, for better or worse.   The Board thus finds 
that the weight of the evidence of record is against the 
veteran's PTSD necessitating prolonged periods of 
hospitalization or markedly impairing employment functioning, 
or to present similar circumstances warranting consideration 
of TDIU on an extraschedular basis, during the period in 
question prior to June 5, 2000.  

In the absence of a basis for extraschedular consideration, 
TDIU is not warranted based on the service-connected 
disabilities for the period prior to June 5, 2000, because 
the combined schedular rating was then 50 percent, and the 
issue of a higher schedular rating for the Veteran's service-
connected PTSD is not before the Board.  In the absence of a 
single disability ratable at 60 percent or more, or a 
combined disability rating of 70 percent or more, TDIU cannot 
be assigned on a schedular basis.  38 C.F.R. § 4.16(a).  

The Board has considered staged ratings, in the sense of a 
referral of the question of TDIU for some interval over the 
appeal period prior to the June 5, 2000, date of grant of 
TDIU.  However, the Board does not find that staged ratings 
are warranted in this case.  See Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).

III.  Consideration of Applicability of 38 C.F.R. 
§ 3.400(o)(2) to Evidence
Consisting of a Social Worker's Letter Dated in February 2000

The March 2009 Joint Motion has found the Board's reasons and 
bases in the January 2008 decision to be inadequate, based on 
the Board's failure in that decision to consider the 
applicability of 38 C.F.R. § 3.400(o)(2) to the above-
discussed February 2000 letter, and specifically whether the 
letter made it "factually ascertainable within one year 
prior to June 5, 2000, that an increase in Appellant's 
disability had occurred."  The Joint Motion then also cited 
to 38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 2009).   

Both 38 U.S.C.A. §  5110(b)(2) and 38 C.F.R. § 3.400(o)(2) 
address effective dates for increased compensation.  The 
disability which was the focus of the February 2000 social 
worker's letter, as discussed supra, was the Veteran's 
service-connected PTSD.  The Veteran was also service 
connected for a scrotal scar, but that was not addressed in 
the letter.  Thus, the Joint Motion requires the Board to 
address the question of earlier effective date for an 
increased evaluation for the Veteran's PTSD, particularly as 
affected by the February 2000 social worker's letter.  

However, the Board cannot in this instance address that 
question, regardless of the directive of the Joint Motion, 
because the issue of entitlement to an earlier effective date 
than June 5, 2000, for the grant of a higher disability 
rating for PTSD has already been previously been settled and 
affirmed by the Court in the course of appeal.  The Court in 
its Memorandum Decision in this case, dated February 27, 
2007, affirmed the Board's March 19, 2004, decision as to 
that issue.  The conclusion of that Memorandum Decision 
specifically stated, "Further, that part of the March 19, 
2004, decision of the Board that denied entitlement to an 
effective date earlier than June 5, 2000, for the award of a 
70% disability rating for PTSD is AFFIRMED."  (As noted 
supra, the previously assigned ratings for PTSD and their 
effective dates are as follows: 30 percent assigned effective 
from April 18, 1994; 50 percent assigned from August 12, 
1997; 100 percent assigned from July 14, 1999, based on 
hospitalization pursuant to 38 C.F.R. § 4.29; 50 percent 
assigned from October 1, 1999; and 70 percent assigned from 
June 5, 2000.)  

Consistency in the Court's determinations for the individual 
claimant is required in the absence of the Court's 
specifically overturning its prior determination.  Under the 
"law of the case" doctrine, appellate courts generally will 
not review or reconsider issues that have already been 
decided in a previous appeal of the same case, and therefore, 
Board is not free to do anything contrary to the Court's 
prior action with respect to the same case and claims at 
issue.  Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997).  

The Court of Appeals for the Federal Circuit has articulated, 
and the Court of Appeals for Veterans Claims has recognized, 
"three exceptions to the law of the case doctrine:  (1) When 
the evidence at trial was substantially different from that 
in the former trial upon when the appellate court based its 
decision; (2) when the controlling authority has since made a 
contrary decision of law; and (3) when the appellate decision 
was clearly erroneous."  Chisem v. Brown, 8 Vet. App. 364, 
375 (1995) (citing Kori Corp. v. Wilco Marsh Buggies and 
Draglines, Inc. 761 F.2nd 649, 657 (Fed. Cir. 1985)).  None 
of those exceptions appear applicable in this case, and no 
assertion has been made as to applicability of any one of 
them.  

Hence, because the Board is precluded by the Court's February 
27, 2007, Memorandum Decision from revisiting the issue of 
entitlement to effective date earlier than June 5, 2000, for 
a higher disability evaluation for the Veteran's service-
connected PTSD, the Board is precluded from considering 
38 C.F.R. § 3.400(o)(2) and 38 U.S.C.A. § 5110(b)(2) with 
regard to the February 2000 social worker's letter for 
purposes of reviewing the issue of entitlement to an earlier 
effective date than June 5, 2000, for a higher disability 
evaluation for the Veteran's service-connected PTSD.  The 
fact that entitlement to TDIU on a schedular basis, pursuant 
to 38 C.F.R. § 4.16(a), for any interval prior to June 5, 
2000, turns on whether a higher disability evaluation may be 
assigned for PTSD for an interval prior to June 5, 2000, does 
not change these adjudicative constraints on the Board 
imposed by the Court's February 27, 2007, determination.  
Chisem v. Gober, 10 Vet. App. 526, 527-8.

ORDER

For the period prior to June 5, 2000, TDIU is denied. 



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


